Case 1:18-cr-00155-JPH-DML Document 183 Filed 04/09/21 Page 1 of 12 PageID #: 930




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                        )
                                                   )
                            Plaintiff,             )
                                                   )
                       v.                          )    No. 1:18-cr-00155-JPH-DML
                                                   )
  BYRON PIERSON,                                   ) -01
                                                   )
                            Defendant.             )


                            ORDER ON MOTIONS IN LIMINE

         Byron Pierson is charged with violating 18 U.S.C. § 922(g)(1)—Felon in

  Possession of a Firearm. See dkt. 81. In preparation for trial, the parties have

  filed several motions in limine. See dkt. 141; dkt. 145; dkt. 149; dkt. 150; dkt.

  152.

         For the reasons below, Mr. Pierson's motion, dkt. [145], is GRANTED to

  the extent that the government shall not offer evidence that Mr. Pierson came

  to Complainant's house, damaged her vehicle, or threatened her. The

  government's motion, dkt. [150], is DENIED in part and GRANTED in part, as

  discussed below. The government's motion, dkt. [141], is also GRANTED. The

  government's remaining motions in limine, dkt. [149]; dkt. [152], are DENIED.

                                               II.
                                         Applicable Law

         "Motions in limine are well-established devices that streamline trials and

  settle evidentiary disputes in advance, so that trials are not interrupted mid-

  course for the consideration of lengthy and complex evidentiary issues."

                                               1
Case 1:18-cr-00155-JPH-DML Document 183 Filed 04/09/21 Page 2 of 12 PageID #: 931




  United States v. Tokash, 282 F.3d 962, 968 (7th Cir. 2002). Still, orders in

  limine are preliminary and "subject to change when the case unfolds" because

  actual testimony may differ from a pretrial proffer. Luce v. United States, 469

  U.S. 38, 41 (1984). A trial judge does not bind himself by ruling on a motion in

  limine and "may always change his mind during the course of a trial." Ohler v.

  United States, 529 U.S. 753, 758 n.3 (2000).

                                          III.
                                      Discussion

  A.    Government's motion regarding evidence of unlawful use of force

        The government has filed a motion in limine asking the Court to

  "preclude [Mr.] Pierson from introducing evidence (whether through direct or

  cross examination) and making arguments relating to the unlawful use of

  force." Dkt. [141] at 1. Mr. Pierson has not responded to this motion and thus

  has not offered any evidence in support of the allegations made in his motion to

  suppress, dkt. 128. See S.D. Ind. L. R. 7-1(c)(5). Moreover, Mr. Pierson has

  not offered any explanation as to how the nature and extent of force used by

  the officers to effect the arrest is relevant to the jury's task of determining

  whether he is guilty or innocent of possessing a firearm as a convicted felon.

  The motion is GRANTED, and Mr. Pierson is prohibited from referencing or

  suggesting unlawful use of force during opening statement, witness testimony

  (both direct and cross-examination), and closing argument.




                                            2
Case 1:18-cr-00155-JPH-DML Document 183 Filed 04/09/21 Page 3 of 12 PageID #: 932




  B.    Mr. Pierson's motion regarding Complainant's statements

        Mr. Pierson has filed a motion in limine asking the Court to "preclude the

  [g]overnment from introducing any evidence regarding the prosecuting witness

  ('D.C.') alleging [that Mr.] Pierson came to her home on two occasions, without

  her consent, and damaged her vehicle and/or threatened her." Dkt. [145] at 1.

  This motion concerns a woman's ("Complainant's" 1) report to police about Mr.

  Pierson's behavior on the day of his arrest and the day before. See dkt. 145;

  dkt. 150. Complainant reported that Mr. Pierson had followed-through on an

  earlier threat to "smash out the windows in her vehicle" the night before and

  had threatened to return that night to "[b]low up" her car and "shoot the house

  up." Dkt. 151-1 at 5, 9.

        Under Federal Rule of Evidence 403, a "court may exclude relevant

  evidence if its probative value is substantially outweighed by a danger of . . .

  unfair prejudice." A matter's "probative value" is measured by its "tendency to

  make a fact" that is "of consequence in determining the action" "more or less

  probable than it would be without the evidence." Fed. R. Evid. 401; see United

  States v. Medina, 755 F.2d 1269, 1274 (7th Cir. 1985). "'Unfair prejudice' . . .

  means an undue tendency to suggest decision on an improper basis,

  commonly, though not necessarily, an emotional one." Fed. R. Evid. 403

  advisory committee notes; see United States v. Loughry, 660 F.3d 965, 969 (7th

  Cir. 2011). "Evidence is 'unfairly prejudicial if it appeals to the jury's



  1Complainant's name "is known to the parties and can be made known to the Court." Dkt.
  151 at 2 n.1.

                                              3
Case 1:18-cr-00155-JPH-DML Document 183 Filed 04/09/21 Page 4 of 12 PageID #: 933




  sympathies, arouses its sense of horror, provokes its instinct to punish, or

  otherwise may cause a jury to base its decision on something other than the

  established propositions in the case.'" United States v. Thompson, 359 F.3d

  470, 479 (7th Cir. 2004) (quoting United States v. Peters, 791 F.2d 1270, 1294

  (7th Cir. 1986)).

        Here, the government contends that evidence of the Complainant's report

  to the police is probative to "why police were investigating [Mr. Pierson] at all."

  Dkt. 150 at 4. While that's true, the unfair prejudice that would likely result

  from the jury hearing the details of Complainant's statements substantially

  outweighs their probative value. These statements could provoke the jury's

  "instinct to punish" rather than focus the jury's decision on whether Mr.

  Pierson is guilty or innocent of possessing a firearm as a convicted felon. See

  Jamison, 635 F.3d at 966; see, e.g., Dudley v. Duckworth, 854 F.2d 967, 972

  (7th Cir. 1988) (holding that "admission of . . . threat testimony" deprived

  defendant of a "jury free from evidential harpoons"); United States v. Thomas,

  86 F.3d 647, 654 (7th Cir. 1996) ("[T]rial courts must carefully consider the

  probative value of threat evidence . . . .").

        Mr. Pierson's motion, dkt. [145], is therefore GRANTED to the extent that

  the government shall not offer evidence that Mr. Pierson came to the

  Complainant's "home on two occasions, without her consent, and damaged her

  vehicle and/or threatened her." See dkt. 145 at 1.




                                             4
Case 1:18-cr-00155-JPH-DML Document 183 Filed 04/09/21 Page 5 of 12 PageID #: 934




        C. Government's motion regarding background and context

        The government has filed a motion in limine asking the Court to allow

  the introduction of evidence of the Complainant's report to the police or,

  alternatively, to allow more generalized information about the background and

  context of the circumstances that led to Mr. Pierson's arrest. Dkt. [150]. The

  motion is DENIED with respect to the Complainant's report to the police for the

  reasons stated for granting Mr. Pierson's motion in limine. See dkt. 145. The

  motion is GRANTED to the extent that the government may elicit the following

  testimony from the officers involved in pulling over Mr. Pierson's vehicle and

  the officers who later arrived at the scene: They were conducting an

  investigation related to Mr. Pierson; had a description of the vehicle he was

  traveling in; were aware he had a criminal record; and had been told that he

  may be armed.

        This evidence is not hearsay because it is not offered for the truth of the

  matter asserted, but only to "establish the course of the investigation." United

  States v. Taylor¸ 569 F.3d 742, 749 (7th Cir. 2009); see Fed. R. Evid. 801.

  Moreover, it is probative to the reason why the police pulled Mr. Pierson over

  and to put the nature of their interaction with him in context. Entirely

  omitting any evidence of what the officers knew and why they initiated the stop

  would leave a major gap in the evidence and invite speculation and potential

  confusion with the jury. See Jones v. Basinger, 635 F.3d 1030, 1046 (7th Cir.

  2011) (noting that the "course of investigation" hearsay exception helps "bridge

  gaps in the trial testimony that would otherwise substantially confuse or


                                          5
Case 1:18-cr-00155-JPH-DML Document 183 Filed 04/09/21 Page 6 of 12 PageID #: 935




  mislead the jury"). Finally, the short and generic nature of the anticipated

  background and context testimony is relatively benign. Thus, the probative

  value of this evidence is not substantially outweighed by the danger of unfair

  prejudice. Thompson, 359 F.3d at 479 (describing evidence as unfairly

  prejudicial when it "appeals to the jury's sympathies, arouses its sense of

  horror, provokes its instinct to punish, or otherwise may cause a jury to base

  its decision on something other than the established propositions in the

  case.'").

         Like all rulings on motions in limine, this ruling is provisional and

  subject to change as the case develops at trial. If Mr. Pierson argues—whether

  through attorney argument or questioning of witnesses—that the responding

  officers' actions of questioning Mr. Pierson, getting him out of the car, chasing

  him and using Tasers on him were improper or disproportionate to the

  circumstances, the government may seek leave of Court outside the presence of

  the jury to offer additional evidence regarding Complainant's report to the

  police to establish in more detail what the responding officers knew at the time

  of their interaction with Mr. Pierson.




                                           6
Case 1:18-cr-00155-JPH-DML Document 183 Filed 04/09/21 Page 7 of 12 PageID #: 936




  D.    Mr. Pierson's prior convictions

        The government has filed a motion in limine, dkt. [149], asking the Court

  to allow it to impeach Mr. Pierson with the following prior convictions should

  he decide to testify:

        •   On January 22, 2013, Mr. Pierson was convicted of Felon in

            Possession of a Firearm in the Southern District of Indiana. See Case

            No. 1:12-cr-26.

        •   On August 30, 2010, Mr. Pierson was convicted of Resisting Law

            Enforcement as a felony in Marion County, Indiana. See Case No.

            49F15-1005-FD-038427.

        •   On August 28, 2006, Mr. Pierson was convicted of Dealing in Cocaine

            and Possession of a Firearm by a Serious Violent Felon, both felonies,

            in Marion County, Indiana. See Case No. 49G20-0603-FA-042648.

        •   On November 5, 1997, Mr. Pierson was convicted of Robbery in

            Marion County, Indiana. See Case No. 49G05-9607-CF.

  Dkt. 149 at 2–3, 7.

        The government does not contend that any of these crimes involve an

  element of dishonesty. Cf. Fed. R. Evid. 609(a)(2). The government must thus

  show that the probative value of these convictions outweighs (or, for

  convictions with release dates more than 10 years ago, substantially

  outweighs) the unfair prejudice from their use. See Fed. R. Evid. 609(a)(1)(B),




                                          7
Case 1:18-cr-00155-JPH-DML Document 183 Filed 04/09/21 Page 8 of 12 PageID #: 937




  609(b). 2 To weigh the probative value and prejudicial effect of prior

  convictions, courts in this circuit consider: "(1) the impeachment value of the

  prior crime; (2) the point in time of the conviction and the defendant's

  subsequent history; (3) the similarity between the past crime and the charged

  crime; (4) the importance of the defendant's testimony; and (5) the centrality of

  the credibility issue." Rodriguez v. United States, 286 F.3d 972, 983 (7th Cir.

  2002) (citation omitted).

         For probative value, the government argues that the impeachment value

  from the prior convictions, Mr. Pierson's subsequent criminal history, and the

  centrality of credibility favor admissibility. Dkt. 149 at 4–5. The impeachment

  value "weighs in favor of admission," the government contends, because "[t]he

  fact that the defendant has been convicted of a prior offense may legitimately

  imply that he is more likely to give false testimony." Id. at 4 (quoting United

  States v. Rein, 848 F.2d 777, 783 (7th Cir. 1988)). The government also that

  Mr. Pierson's credibility (should he testify) will be important and that Mr.

  Pierson was released from two of his convictions in the last ten years. See dkt.

  149 at 4–5. In contrast, Mr. Pierson argues that he has stipulated that he

  knew he was a felon, which decreases any probative value of his prior




  2 Two of the four convictions (the 1997 conviction for robbery and the 2010 conviction for
  resisting law enforcement) are covered by Federal Rule of Evidence 609(b) because Mr. Pierson
  was released from confinement more than 10 years ago. See dkt. 149 at 4; see, e.g., United
  States v. Redditt, 381 F.3d 597, 598 (7th Cir. 2004) ("[T]he purpose of Rule 609 is to ensure
  that convictions over 10 years old will be admitted very rarely and only in exceptional
  circumstances.") (citation omitted). This order does not separate the analysis for these
  convictions, however, because it finds all of Mr. Pierson's prior convictions inadmissible.

                                                8
Case 1:18-cr-00155-JPH-DML Document 183 Filed 04/09/21 Page 9 of 12 PageID #: 938




  convictions because they "would not be new information to the jury." See dkt.

  149 at 6; dkt. 160 at 1–2; dkt. 164.

        The Court must take "caution in admitting crimes similar to those

  charged to avoid an improper propensity inference." Dkt. 149 at 4. Indeed,

  "[t]he danger of admitting evidence of a defendant's prior conviction for a

  similar offense is that the jury will regard past convictions of similar crimes as

  evidence of bad character[,] a willingness to commit the crime charged[,] or that

  a jury will conclude that the defendant does not really deserve the presumption

  of innocence." Rein, 848 F.2d at 783 (citation omitted); see also Horvath v. W.

  Bend Mut. Ins. Co., 534 F. App'x 552, 554 (7th Cir. 2013) ("When the prior

  conviction and the charged act are of a similar nature, the danger of unfair

  prejudice increases. The jury is more likely to misuse the evidence for

  purposes other than impeachment, that is, to regard the prior conviction as

  evidence of a propensity to commit crime or of guilt, despite instructions to the

  contrary.") (citation omitted).

        Here, the government concedes that Mr. "Pierson's prior convictions are

  similar to the facts of this case, in that they involve the possession of a firearm

  or resisting law enforcement." Dkt. 149 at 5. Given the limited probative value

  of the prior convictions due to Mr. Pierson's stipulation and the danger of

  unfair prejudice arising from the similarity between his prior convictions and

  the current charge, the government has not shown that the probative value of

  the prior convictions outweighs the danger of unfair prejudice. Therefore, the

  government's motion, dkt. [149], is DENIED.


                                           9
Case 1:18-cr-00155-JPH-DML Document 183 Filed 04/09/21 Page 10 of 12 PageID #: 939




  E.     Police audio recording

         The government has filed a motion in limine asking the Court to allow it

  to admit an "audio recording of the police radio transmission from the . . .

  traffic stop and ensuing arrest" of Mr. Pierson as evidence. Dkt. [152] at 1.

         Under Federal Rule of Evidence 403, a "court may exclude relevant

  evidence if its probative value is substantially outweighed by a danger of . . .

  needlessly presenting cumulative evidence."

         Here, the probative value of the recording is relatively low because the

  circumstances of Mr. Pierson's arrest, such as his attempt to flee, are not

  directly relevant to the elements of the charge of felon-in-possession. See dkt.

  152; cf. Sutter v. Carroll, No. 1:11-CV-83, 2012 WL 357691, at *5 (N.D. Ind.

  Aug. 17, 2012) (finding police audio recording relevant to excessive-force claim

  on whether the "officer's actions were objectively reasonable"); Wilbon v.

  Plovanich, No. 12 C 1132, 2016 WL 890671, at *11 (N.D. Ill. March 9, 2016)

  (finding police audio evidence relevant to false-arrest claim because "[o]ne of

  the principal questions for the jury in this case [was] to determine whether

  probable cause existed").

         Moreover, officers who were involved in Mr. Pierson's arrest will testify at

  trial, see dkt. 138 (listing Officers Hubner, Minnis, Snow, Elliott 3 as witnesses

  at trial), likely making the police audio recording cumulative. See Fed. R. Evid.




  3 Officer Elliott appears on the government's witness list. See dkt. 138. In a later filing,

  however, the government clarified that "the government did not (and still does not) intend to
  call [Officer] Elliott . . . at trial." Dkt. 166 at 2; see dkt. 182.


                                                10
Case 1:18-cr-00155-JPH-DML Document 183 Filed 04/09/21 Page 11 of 12 PageID #: 940




  403; United States v. Zarattini, 552 F.2d 753, 759 (7th Cir. 1977) (holding that

  a district court could limit the presentation of cumulative evidence because

  "the jury was aware" of the relevant facts already). The government's motion,

  dkt. [152], is DENIED.

                                         IV.
                                      Conclusion

        For the reasons discussed above, the government's motion to exclude

  evidence of the police's use of force in arresting Mr. Pierson, dkt. [141], is

  GRANTED. Mr. Pierson's motion, dkt. [145], is also GRANTED to the extent

  that the government shall not offer evidence that Mr. Pierson came to

  Complainant's house, damaged her vehicle, or threatened her. The

  government's motion, dkt. [150] is DENIED in part and GRANTED in part, as

  discussed above. And the government's remaining motions in limine, dkt.

  [149]; dkt. [152], are DENIED.

  SO ORDERED.

  Date: 4/9/2021




                                           11
Case 1:18-cr-00155-JPH-DML Document 183 Filed 04/09/21 Page 12 of 12 PageID #: 941




  Distribution:

  Joseph R. Eggert
  ATTORNEY AT LAW
  tlyons@600mainlaw.com

  M. Kendra Klump
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  kendra.klump@usdoj.gov

  Kelsey Massa
  UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
  kelsey.massa@usdoj.gov

  Patrick J. Renn
  prenn@600westmain.com




                                       12
